FILED
                            NOT FOR PUBLICATION                              APR 11 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50452

               Plaintiff - Appellee,             D.C. No. 3:07-cr-02597-JAH

  v.
                                                 MEMORANDUM *
VICTOR ANDRADE CASTILLO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Victor Andrade Castillo appeals from the 36-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S.

738 (1967), Castillo’s counsel has filed a brief stating there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      In accordance with United States v. Rivera-Sanchez , 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to section 1326(b)).

      Upon remand, the district court should strike the portion of the special

condition of supervision which requires Castillo to “report to the probation officer

with[in] 24 hours of any reentry to the United States” because this requirement was

included in the written judgment but not imposed at sentencing. See United States

v. Napier, 463 F.3d 1040, 1042 (9th Cir. 2006); see also United States v. Hicks,

997 F.2d 594, 597 (9th Cir. 1993).

      Counsel’s request for oral argument is denied, the motion to withdraw is

GRANTED, and the district court’s judgment is AFFIRMED.

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                     08-50452